Citation Nr: 1338817	
Decision Date: 11/25/13    Archive Date: 12/06/13

DOCKET NO.  10-25 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for Meniere's disease.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Spinnicchia


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967.  For his service, he was awarded the Combat Infantryman Badge, among other honors.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board previously remanded this matter for further evidentiary development in March 2013.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further development action is warranted with respect to the issue on appeal.

As noted in the prior remand directives, following examination of the Veteran, the VA examiner was to provide an opinion as to whether the Veteran's Meniere's disease was caused or aggravated by the Veteran's service-connected bilateral hearing loss and/or tinnitus.  While the June 2013 examiner opined that the Veteran's hearing loss did not cause the Veteran's Meniere's disease, the opinion concerning aggravation did not actually answer the question presented.  The examiner noted the Veteran's Meniere's disease actually aggravated the Veteran's hearing loss.  The examiner did not explicitly provide an opinion as to whether the service connected hearing loss or tinnitus actually worsened the Meniere's disease.  While an inference as to the examiner's opinion on such can be made, the Board is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Thus, an addendum to clarify the examiner's opinion is needed. 

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, this case must once again be remanded.

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the June 2013 VA examiner, if available.  If that examiner is not available, the claims file should be forwarded to another examiner of similar qualifications.  If a new examination is deemed necessary to respond to the questions presented below, one should be scheduled.  Following review of the claims file, the examiner should clarify his opinion by responding to the following:

a.  Is it at least as likely as not (50% or greater probability) that the Veteran's Meniere's disease was caused by his service-connected tinnitus?  Please explain why or why not.

b.  Is it at least as likely as not that the Veteran's Meniere's disease was permanently worsened beyond normal progression (aggravated) by the Veteran's service-connected hearing loss or tinnitus?  In other words, did the hearing loss and tinnitus arising from service result in a worsening of the Veteran's Meniere's disease?  Please explain why or why not.

c.  If so, the examiner should address the degree to which the service-connected hearing loss and/or tinnitus worsened the Meniere's disease.  

2. After the above has been completed to the extent possible and any other development deemed necessary accomplished, the case should again be reviewed.  If the claim remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


